ORDER

PER CURIAM.
Employer appeals an award by the Labor and Industrial Relations Commission (Commission) finding employer liable to employee for a permanent total disability. We affirm. The order of the Commission is supported by competent and substantial evidence on the whole record, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).